Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  HELEN SWARTZ, Individually,                :
                                             :
               Plaintiff,                    :
  vs.                                        :
                                             :              Case No.
  THE RITZ-CARLTON HOTEL COMPANY, LLC, :
  a Delaware Limited Liability Company,      :
                                             :
               Defendant.                    :
  _________________________________________/


                                            COMPLAINT
                                     (Injunctive Relief Demanded)

         Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

  mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

  sues the Defendant, THE RITZ-CARLTON HOTEL COMPANY, LLC, a Delaware Limited

  Liability Company (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s

  fees, litigation expenses, and costs pursuant to Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”).

                                              COUNT I

         1.      Plaintiff, Helen Swartz, is an individual residing in Miami, FL, in the County of

  Miami-Dade.

         2.      Defendant’s property, The Ritz-Carlton Hotel, is located at 10295 Collins

  Avenue, Bal Harbour, Florida, in the County of Miami-Dade.

         3.      Venue is properly located in the Southern District of Florida because venue lies in

  the judicial district of the property situs.    The Defendant’s property is located in and the

  Defendant does business within this judicial district.
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 2 of 14




         4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

  2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

  U.S.C. 1367.

         5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA.         Helen Swartz suffers from multiple

  sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

  she uses a mobility scooter. Family and friends often visit her in the Miami/Fort Lauderdale

  area and she enjoys visiting with them at the various hotels in which they stay. Ms. Swartz

  sometimes stays in hotels with them to eliminate the need to return home late, as fatigue is a

  significant component of the disease. She and her husband also enjoy celebrating special events

  such as birthdays and anniversaries by enjoying hotel restaurants and spending the night to use

  spa amenities. Ms. Swartz’s granddaughter enjoys using the hotel pools when visiting

  Miami/Fort Lauderdale and Ms. Swartz enjoys treating her granddaughter to overnight stays in

  hotels in Florida.

         6.      Helen Swartz visited the property which forms the basis of this lawsuit from

  November 29 through November 30, 2020, and has reservations to return to the Hotel from June

  1 through June 2, 2020. Her granddaughter will be joining her as a special treat; they will enjoy

  the shops and dining which Bal Harbour has to offer. The Plaintiff also wishes to avail herself

  of the goods and services available at The Ritz-Carlton, and to assure herself that this property is

  in compliance with the ADA so that she and others similarly situated will have full and equal

  enjoyment of the property without fear of discrimination. She also wishes to avail herself of the
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 3 of 14




  goods and services available at the property, and to assure herself that this property is in

  compliance with the ADA so that she and others similarly situated will have full and equal

  enjoyment of the property without fear of discrimination.

         7.      Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  Defendant is responsible for complying with the obligations of the ADA. The place of public

  accommodation that the Defendant owns, operates, leases or leases to is known as The

  Ritz-Carlton Hotel, and is located at 10295 Collins Avenue, Bal Harbour, Florida.

         8.      Helen Swartz has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 10 of this Complaint.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit The

  Ritz-Carlton Hotel, not only to avail herself of the goods and services available at the property,

  but to assure herself that this property is in compliance with the ADA so that she and others

  similarly situated will have full and equal enjoyment of the property without fear of

  discrimination.

         9.      The Defendant has discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

         10.     The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of


                                                    3
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 4 of 14




  $500,000 or less). A preliminary inspection of The Ritz-Carlton Hotel has shown that violations

  exist. These violations that Helen Swartz has personally encountered or observed, and which

  were verified by an ADA expert, include, but are not limited to:


                 a.         A vehicle pull-up space is not provided on the site. This is in
         violation of section 503.2 of the 2010 Standards for Accessible Design. §36.304. This
         condition made it difficult for the Plaintiff to access the facility.


                 b.        The check-in desk is too high. This is in violation of section 227 of
         the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
         difficult for the plaintiff to access the counter.


                 c.       In guestroom #415, which hotel deemed an accessible guestroom, a
         clear floor space positioned for a forward approach to the sink is not provided. This is in
         violation of section 806.2.1 of the 2010 Standards for Accessible Design: 28 CFR
         §36.304. This condition made it difficult for the plaintiff to access the sink.

                  d.   In the accessible guestroom #415, which hotel deemed an accessible
         guestroom, the light fixtures above the bed are out of reach to a person in a
         wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
         Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
         facility.

                  e.     In the accessible guestroom #415, which hotel deemed an accessible
         guestroom, the window controls require tight grasping, pinching, or twisting of the wrist
         to operate. This is in violation of section 309.4 of the 2010 Standards for Accessible
         Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
         facility.

                 f.        In guestroom #415, which the hotel deemed an accessible guestroom,
         the window controls are out of reach to a person using a wheelchair. This is in
         violation of sections 308 and 806 of the 2010 Standards for Accessible Design: 28 CFR
         §36.304. This condition made it difficult the plaintiff to access the facility.

                 g.       In the accessible guestroom #415, which hotel deemed an accessible
         guestroom, a turning space is not provided access the standing lamp. This is in
         violation of section 806.2.6 of the 2010 Standards for Accessible Design: 28 CFR


                                                  4
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 5 of 14




        §36.304. This condition made it difficult the plaintiff to access the facility.

                h.        In the accessible guestroom #415, which hotel deemed an accessible
        guestroom, the operable part on the standing light fixture requires tight grasping,
        pinching, or twisting of the wrist. This is in violation of section 309.4 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult the
        plaintiff to access the facility.

                i.         In guestroom #415, which hotel deemed an accessible guestroom, the
        storage drawers are not operable with one hand and requires tight grasping, pinching, or
        twisting of the wrist to operate. This is in violation of sections 811.4 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to open the storage drawers.

                j.       In guestroom #415, which hotel deemed an accessible guestroom, the
        closet rod and shelf are out of reach to a person in a wheelchair. This is in violation of
        section 811.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult the plaintiff to access the facility.

                 k.      In the accessible guestroom, #415, the exterior space to enter or exit is
        not accessible. This is in violation of section 806.2.2 of the 2010 Standards for
        Accessible Design. §36.304. This conditioned denied the plaintiff to access the
        balcony, which is in violation of §36.201, §36.202 and §36.304 as this denied Plaintiff
        the full and equal opportunity to receive the same service as an abled individual.

                l.        In guestroom #415, which hotel deemed an accessible guestroom, the
        flush control is on the closed side of the water closet in the accessible guest bathroom.
        This is in violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28
        CFR §36.304. This condition made it difficult for the plaintiff to access the water closet.

               m.       In guestroom #415, which hotel deemed an accessible guestroom, an
        accessible bench is not provided in the accessible guest bathroom. This is in violation of
        section 903 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the plaintiff to access the facility.

               n.         In guestroom #415, which hotel deemed an accessible guestroom, the
        mirror in the accessible guest bathroom is too high. This is in violation of section
        806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the plaintiff to access the facility.



                                                   5
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 6 of 14




                 o.      In guestroom #415, which hotel deemed an accessible guestroom, the
        grab bar is improperly positioned above the seat in the accessible guest bathroom roll-in
        shower. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
        facility.

                p.        In guestroom #415, which hotel deemed an accessible guestroom, in
        the accessible guest bathroom the shower seat in the roll-in shower is positioned to far
        from the adjacent wall. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.


                q.      In guestroom #415, which hotel deemed an accessible guestroom, the
        shower spray unit in the roll-in shower does not have an on/off control with a
        non-positive shut-off. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
        access the facility.

                r.        In guestroom #415, which hotel deemed an accessible guestroom, the
        shower control in the accessible guestroom roll-in shower is out of reach to a person
        who must use a wheelchair. This is in violation of section 806.2.4 of the 2010 Standards
        for Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
        access the facility.

                s.        In guestroom #415, which hotel deemed an accessible guestroom, an
        accessible means of entry is not provided to access the spa in the accessible guestroom
        bathroom. This is in violation of sections 242.4 and 806.2.4 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
        access the facility.

                t.           In guestroom #415, which hotel deemed an accessible guestroom,
        items in the guestroom and bathroom are out of reach to a person who needs to use a
        wheelchair. This is in violation of sections 242.4, 308, 309, 806 and 811of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the Plaintiff to use the facilities.

               u.         The counter in Exhale Spa is too high. This is in violation of section
        904.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the Plaintiff to use the facilities.



                                                6
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 7 of 14




                v.         Assorted items in the Exhale Spa boutique are out of reach to a person
        who must use a wheelchair. This is in violation of section 309 of the 2010 Standards
        for Accessible Design: 28 CFR §36.304. This condition made it difficult for the Plaintiff
        to use the facilities.

                w.         The Zen Lounge does not provide an accessible route to access the
        assorted seating areas in the lounge. This is in violation of sections 206.2.2 and 303 of
        the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
        difficult for the Plaintiff to use the facilities.

                x.         A guest who must use a wheelchair is denied the opportunity to
        participate in relaxing at any of the seating areas in the Zen Lounge that are available to
        the hotel’s abled guests. This is in violation of 28 CFR §36.201, §36.202 and §36.304.
        This denied Plaintiff the full and equal opportunity to receive the same service as an
        abled individual.

               y.      In the Zen Lounge, the assorted stairways do not have proper handrails
        extensions. This is in violation of section 505.10 of the 2010 Standards for Accessible
        Design: 28 CFR §36.304.

               z.       Handrails are not provided on both sides of the assorted stairways in
        the Zen Lounge. This is in violation of section 505.2 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304.

                aa.        Inside the Exhale Spa women’s changing room, an accessible bench is
        not provided to a person with a disability. This is in violation of section 903 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        for the Plaintiff to use the facilities.

               bb.        A grab bar in the roll-in shower inside the Exhale Spa women’s
        changing room is positioned above the shower seat. This is in violation of section
        608.3.2 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the Plaintiff to use the facilities.

               cc.        The roll-in shower inside the Exhale Spa women’s changing room have
        grab bars that are positioned too far from the side wall. This is in violation of section
        608.3.2 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the Plaintiff to use the facilities.

               dd.       The shower spray unit in the roll-in shower inside the Exhale Spa


                                                 7
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 8 of 14




        women’s changing room does not have an on/off control with a non-positive shut-off.
        This is in violation of section 608.6 of the 2010 Standards for Accessible Design: 28
        CFR §36.304. This condition made it difficult the plaintiff to access the facility.

                ee.     The shower spray control in the roll-in shower inside the Exhale Spa
        women’s changing room is out of reach to a person with a disability. This is in violation
        of section 608.6 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult the plaintiff to access the facility.

                 ff.     An accessible means of entry is not provided to access the assorted spas
        by the poolside. This is in violation of section 242.4 the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
        facility.

               gg.       A guest with a disability is denied the opportunity to use the assorted
        spas by the poolside that are available to the hotel’s abled guests. This is in violation of
        28 CFR §36.201, §36.202 and §36.304. This denied Plaintiff the full and equal
        opportunity to receive the same service as an abled individual.

                hh.      A guest with a disability is denied the opportunity to participate in
        choosing one of the assorted sunbeds, seating and/or cabanas that are offered around the
        poolside to the hotel’s abled guests. This is in violation of §36.201, §36.202 and
        §36.304. This denied Plaintiff the full and equal opportunity to receive the same service
        as an abled individual.

                ii.       The outside pool showers have fixed shower heads that are located too
        high above the shower finish floors. This is in violation of section 608.6 the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult the
        plaintiff to access the facility.

               jj.       A change in level is required to access to the outdoor shower. This is
        in violation of section 303 of the 2010 Standards for Accessible Design. §36.304. This
        condition made it difficult for the Plaintiff to access the facility.



                kk.        The operable gate hardware to access the beach walkway requires tight
        grasping, pinching, or twisting of the wrist. This is in violation of section 309.4 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        the plaintiff to access the facility.




                                                  8
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 9 of 14




                ll.     The landing on the ramp does not have handrails. This is in violation
        of section 505.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult the plaintiff to access the facility.

                mm.       Accessible seating at the tables and bars around the hotel are not
        provided to a person using a wheelchair. This is in violation of sections 226 and 902 of
        the 2010 Standards for Accessible Design. This condition made difficult for the Plaintiff
        access the tables and bars; 28 CFR §36.201, §36.202, §36.304.

                nn.       The sanitizer located to the entrance of the pool bathrooms is too high.
        This is in violation of section 308 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult the plaintiff to access the facility.

               oo.        A clear floor space positioned for a forward approach to the exterior
        lavatory is not provided in the pool bathroom. This is in violation of sections 213.3.4
        and 606.2 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult the plaintiff to access the facility.

               pp.      The mirror in the pool bathroom is too high. This is in violation of
        section 603.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult the plaintiff to access the facility.

               qq.      A guest with a disability is denied the opportunity to participate in the
        beach activities that are offered to guests of the hotel. This is in violation of §36.201,
        §36.202 and §36.304. This denied Plaintiff the full and equal opportunity to receive the
        same service as an abled individual.

               rr.       The hotel does not provide the required amount of compliant accessible
        guest rooms, and the accessible rooms are not dispersed among the various classes of
        accommodations. This is in violation of section 224 the 2010 Standards
        for Accessible Design: 28 CFR §36.304. This denies to Plaintiff the full and equal
        opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1)

                ss.      The accessible features of the facility are not maintained, creating
        barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211


        11.    All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design



                                                 9
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 10 of 14




  (ADAAG), as promulgated by the U.S. Department of Justice.

         12.     The discriminatory violations described in paragraph 10 are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

  individuals similarly situated, have been denied access to, and have been denied the benefits of

  services, programs and activities of the Defendant’s buildings and its facilities, and have

  otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

  ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

  will continue to suffer such discrimination, injury and damage without the immediate relief

  provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

  Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         13.     Defendant has discriminated against the individual by denying her access to full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to

  afford all offered goods, services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.


                                                  10
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 11 of 14




         14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

  warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

         15.     Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for its place of public

  accommodation that have existed prior to January 26, 1993, 28 CFR 36.304(a); in the alternative,

  if there has been an alteration to Defendant’s place of public accommodation since January 26,

  1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

  portions of the facility are readily accessible to and useable by individuals with disabilities,

  including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

  facility is one which was designed and constructed for first occupancy subsequent to January 26,

  1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

  and useable by individuals with disabilities as defined by the ADA.

         16.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by

  Plaintiff or waived by the Defendant.

         17.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter The Ritz-Carlton

  Hotel to make those facilities readily accessible to and useable by the Plaintiff and all other

  persons with disabilities as defined by the ADA; or by closing the facility until such time as the


                                                  11
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 12 of 14




  Defendant cures its violations of the ADA. The Order shall further require the Defendant to

  maintain the required assessable features on an ongoing basis, and to require the institution of a

  policy that requires Defendant to maintain its accessible features.

         18.     Prior to the filing of this lawsuit, Plaintiff’s counsel conducted a thorough PACER

  search to determine whether prior ADA cases had been filed in the Southern District of Florida

  against the instant property. One unrelated ADA lawsuit had been filed, as follows:

                 a.      Joe Houston v. THE RITZ-CARLTON HOTEL COMPANY, LLC, Case

          #1:17-cv-62273-DPG, in which the only violations alleged are elements relating to the

          website and online reservations system.


                 WHEREFORE, Plaintiff respectfully requests:

                 a.      The Court issue a Declaratory Judgment that determines that the

         Defendant at the commencement of the subject lawsuit is in violation of Title III of the

         Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                 b.      Injunctive relief against the Defendant including an order to make all

         readily achievable alterations to the facility; or to make such facility readily accessible to

         and usable by individuals with disabilities to the extent required by the ADA; and to

         require the Defendant to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods, services,

         facilities, privileges, advantages or accommodations to individuals with disabilities; and

         by failing to take such steps that may be necessary to ensure that no individual with a

         disability is excluded, denied services, segregated or otherwise treated differently than

         other individuals.




                                                   12
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 13 of 14




                 c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

         U.S.C. § 12205.

         d.      Such other relief as the Court deems just and proper, and/or is allowable under

         Title III of the Americans with Disabilities Act.

                                                   COUNT II

                                                   Negligence

         19.     Plaintiff realleges all allegations heretofore set forth.

         20.     Defendant, through its activities and past ventures and experience, knew or

  reasonably should have known its duties to the impaired. Defendant had a duty to Plaintiff to

  remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

  so that Plaintiff, as a disabled individual would have full and equal access to the subject public

  accommodation.

         21.     Defendant breached this duty.

         22.     Defendant is or should be aware that, historically, society has tended to isolate

  and segregate individuals with disabilities, and, despite some improvements, such forms of

  discrimination against individuals with disabilities continue to be a serious and pervasive social

  problem.

         23.     Discrimination against individuals with disabilities persists in the use and

  enjoyment of public accommodations.

         24.     The Nation’s proper goals regarding individuals with disabilities are to assure

  equality of opportunity, full participation, independent living, and economic self-sufficiency for

  such individuals.

         25.     The ADA has been the law of the land since 1991, but Defendant has negligently


                                                    13
Case 1:20-cv-24985-DLG Document 1 Entered on FLSD Docket 12/07/2020 Page 14 of 14




  denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

  from the full and equal use of the subject premises, and that endangered and continues to

  endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

  damage by virtue of segregation, discrimination, relegation to second class citizen status and the

  pain, suffering and emotional damages inherent to discrimination and segregation and other

  damages to be proven at trial.

         WHEREFORE, Plaintiff prays for relief, as follows:

         A.      For finding of negligence; and

         B.     For damages in an amount to be proven at trial; and

         C.      For such other and further relief as the Court may deem just and proper.


  Dated: December 7, 2020                              Respectfully submitted,

                                                       /s/ Lawrence A. Fuller
                                                       Lawrence A. Fuller, Esq. (FBN 0180470)
                                                       FULLER, FULLER & ASSOCIATES, P.A.
                                                       12000 Biscayne Blvd., Suite 502
                                                       Miami, FL 33181
                                                       (305) 891-5199
                                                       (305) 893-9505 - Facsimile
                                                       lfuller@fullerfuller.com

                                                       Attorney for Plaintiff Helen Swartz




                                                  14
